Upon Petition for Rehearing.
The district court confirmed the order of the referee overruling the objections to the discharge of the bankrupt, which order was supported by the finding of the referee that “The bankrupt did not with reckless disregard of truth make any false statement to the said objecting creditor for the purpose of obtaining credit or an extension of credit.”
There is conflicting evidence as to whether any reckless disregard of truth was had by the appellee and hence we sustain the order of the district court confirming the order of the referee.
The petition for rehearing is denied.